DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claim 1, the prior art does not disclose “…remote unit comprising a receiver configured to wirelessly receive he timing data and keep track of a remaining charging time needed to charge the first chargeable battery based on the timing data after the remote unit is out of communication range with the transmitters… output an indication, for a user, corresponding to the remaining charging time needed to charge the first chargeable battery after the remote unit is out of communication range with the transmitter. “ in combination with the remaining limitations of independent claim 1. Dependent claims 2-11are also allowed.
As per claim 12, the prior art does not disclose “…transmitter configured to send the timing data via a wireless interface to a remote unit to enable the remote unit to keep track of and output an indication of a remaining charging time needed to charge the first chargeable battery based on the timing data after the remote unit has moved out of communication range with the transmitter. “ in combination with the remaining limitations of independent claim 12. 
As per claim 13, the prior art does not disclose “…a timer circuit configured to keep track of a remaining charging time needed to charge the first chargeable battery after the device has “ in combination with the remaining limitations of independent claim 13. Dependent claim 17 is also allowed.
As per claim 14, the prior art does not disclose “…keeping track, at the remote circuit of a remaining charging time needed to charge the first chargeable battery based on the timing data after the remote circuit has moved out of communication range with the transmitter… outputting, at the remote circuit and to a user, an indication corresponding to the remaining charging time needed to charge the first chargeable battery after the remote unit is out of communication range with the transmitter.“ in combination with the remaining limitations of independent claim 14. Dependent claims 15-16 and 18 are also allowed.
The examiner found TULI (US 2014/0364173 A1, hereinafter TULI) and CALACE (US 2003/0058744 A1, hereinafter CALACE) to be the closest prior art of record.
TULI discloses an apparatus for providing a device charging information to a user regarding a wireless charging operation via the user's mobile terminal. Information may be received from a device engaged in a wireless charging operation, such as the user device being charged and/or the wireless charging plate via which the user device is charged, in response to a trigger. Information such as a charge time remaining, an amount of charge completed, or a charging queue status may be presented by the user's mobile terminal, such as via a display of the mobile terminal and/or through an audible indication provided by a speaker of the mobile terminal. The trigger may be any of a number of user interactions with the device engaged in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859